Citation Nr: 1026392	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a low back disability 
characterized as degenerative disc disease of L-4/L-5, L-5/S-1, 
including as secondary to service-connected left sciatica.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The Veteran had active service from November 1979 to October 
1980.  He was born in 1962. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a 2002 rating action by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer (DRO) and 
the undersigned Veterans Law Judge at hearings conducted at the 
RO In January 2004 and March 2005, respectively.  Transcripts 
from those hearings are of record.   

Service connection is now in effect for dysthymic disorder, rated 
as 50 percent disabling; and left sciatica following 
intramuscular injection with minimal neuropathy, rated as 0 
percent disabling.  

In February 2006, the Board remanded the case for development.  

The case was thereafter forwarded by the Board for medical expert 
opinions which are now of record.

When the case was initially before the Board, the Veteran's 
designated representative was the DAV.  In a written statement in 
February 2010, he revoked that power of attorney.  He is 
currently unrepresented.


FINDINGS OF FACT

1.  A chronic low back disability, including degenerative 
changes, was not shown in service or for at least four or more 
years thereafter. 

2.  A preponderance of the competent evidence is against finding 
that there is a relationship of any kind, including via causation 
or aggravation, between the Veteran's currently claimed low back 
disability and his active service or his service-connected left 
sciatica.


CONCLUSION OF LAW

The Veteran's current low back disability is not of service 
origin and is not secondary to service-connected left sciatica.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, all of which 
the Veteran received.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  

In the aggregate, the Board finds that the VA has satisfied the 
duty to notify and assist under the VCAA.  The Board finds that 
the content of letters and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  Any defect with respect to timing 
was harmless error, given that the claim is denied herein.  See 
Mayfield, supra.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
information, and has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative (when he had one) has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of the current appeal, nor have 
they suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  Moreover, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice.  
See Shinseki v. Sanders, supra, and the Board's review of the 
file discloses none. 

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  With 
regard to this appeal, no useful purpose would be served in 
remanding this matter for yet more development as this would 
result in unnecessarily imposing additional burdens on VA, with 
no additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a), 
3.304 (2009).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a condition 
noted during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including arthritis and some neurological disorders, 
become manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309(a).

Service connection may be granted for a disability medically 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  Effective 
October 10, 2006, the regulations also provide for the award of 
secondary service connection based on aggravation of a non-
service-connected disability, above its pre-aggravation baseline 
level, by a service-connected disability.  See 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (now codified at 38 C.F.R. § 
3.310(b)).  Establishing service connection on a secondary 
basis, therefore, requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current disability 
was either caused by or aggravated by a service-connected 
disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 61 (1991).

It is also noted that in this, as in any other case, it remains 
the duty of the Board as the fact finder to determine credibility 
in any number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not render 
medical conclusions; see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however , a lay statement may be made which relays the 
visible symptoms of a disease or disability or the facts of 
observed situations or circumstances, see Caldwell v, Derwinski, 
1 Vet. App. 466, 469 (1991), after which a decision must be made 
as to the credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Court calls upon the Board to make judgments as to 
the credibility of various medical opinions.  In determining 
whether documents submitted by a Veteran are credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also 
Pond v. West, 12 Vet. App. 341, 345 (1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board is 
not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); however, following the point at which it is 
determined that all relevant evidence has been obtained, it is 
the Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.  Factual Background and Analysis

The Veteran's service treatment records show no sign of low back 
disorder or degenerative joint disease.

On VA examination in 1980, he was shown to have normal spinal 
curvature, no tenderness, and full range of motion; X-rays showed 
levo-scoliosis, thought to be only positional, and no signs of 
degeneration.  

On a VA clinic visit in April 1984, X-rays showed some narrowing 
of L-5/S-1; he did not complain of low back problems.  He had 
been seen for mental health problems in May to July 1984, at 
which time it was felt that he had multiple psychosomatic 
complaints.  In October 1984 his back examination was within 
normal limits and the X-rays were said to be normal.  Throughout, 
it was felt that his complaints of left leg pain were at least in 
part of a psychogenic origin, because examinations were negative.  
He had been working for the Postal Service, and had had some 
minor trauma to various other joints.

On VA examinations in 1983 and 1985, he had no low back pain.  On 
clinical visits in October 1984 and March 1985, he said he had 
low back pain, but examinations were within normal limits.  

On a VA examination in July 1987, he said he had strained his low 
back at a carnival in February 1986.

On VA examination in 1989, he said he had back pain along with 
pains in a number of other areas.

X-rays of the lumbosacral spine in February 1995 showed mild 
spondylosis with a small anterior marginal osteophyte at the 
superior end plate of L-5.  On a clinic visit in March 1995, the 
Veteran complained of low back pain radiating into the leg.  Upon 
evaluation in April 1995, it was noted that he had had a history 
of low back pain and left foot pain for 15 years but the symptoms 
had increased in the past few weeks.  Magnetic resonance imaging 
(MRI) showed bulging disks at L-4/L-5 and L-5/S-1 but no definite 
nerve root compression.  An electromyelogram (EMG) showed L-5 
radiculopathy.  

In June 1995, the Veteran underwent a left L-5 hemilaminectomy, 
left L-4/ L-5 foraminotomy and left L-5/S-1 diskectomy.  
Pertinent diagnosis was lumbar spondylosis with herniated disc.

He was seen in January 2001 with the complaints that he had had 
surgery but had continued to have low back and left hip pain 
nonetheless.  VA evaluation in January 2001 confirmed mild 
degenerative facet joint arthropathy; diffuse disc bulging at L-
3/L-4 and L-4/L-5 producing slight flattening of the adjacent 
dural sac; and broad-based central disc herniation at L-5/S-1 
obliterating the epidural fat and indenting the adjacent dural 
sac; as well as bilateral neural foraminal narrowing at L-5/S-1 
secondary to the protruding disk material, marginal spur and 
facet hypertrophy.  X-rays confirmed degenerative disc disease at 
L-5/S-1 and mild degenerative joint disease of the facet joint at 
L-4/L-5 and L-5/S-1.  (Later studies showed similar changes in 
the cervical spine).  He stayed in the domiciliary while he 
received outpatient therapy of heat and pelvic traction.  An 
opinion was rendered in February 2001 that his low back pain was 
due to the disc herniation.  In March 2001, he mowed his grass 
after he received a notice from the city that it must be done, 
and then suffered cervical and thoracic back pain.  

By July 2001, he was noted to have consistent radiculopathy from 
the back into the left foot.  Tests including MRI confirmed an L-
5/S-1 herniation.  In August 2001, he elected to undergo an L-4 
to S-1 hemilaminectomy, foraminotomy and lumbar decompression.   
A follow-up report showed that he had undergone removal of an 
epidural scar impinging on the left S-1 root at the same time.  

A specific opinion was rendered by the VA examiner in late August 
2001 that the Veteran's lumbar disc disease and residuals of two 
lumbar spine surgeries was not related to his service-connected 
residuals of the intramuscular injection given in the left 
buttock in 1980.

In filing his initial claim for the back disorder, the Veteran 
stated that his symptoms had been the same all along, e.g., the 
leg pain radiation.  In the rating action in February 2002, 
service connection was denied for the back disorder and the 
noncompensable rating was continued to the already service-
connected left sciatica following the injection. 

On the occasion of both his DRO hearing and his Travel Board 
hearing before the undersigned, the Veteran insisted that his 
symptoms have been the same all along, and that he believes the 
back disability is clearly related to his long-standing injection 
disability.

In February 2006, the Board remanded the case for development to 
include acquisition of additional evidence and medical 
examination and opinions.  Copies of service treatment records 
were obtained, and are in the file.

A VA examiner in March 2006 rendered a conclusory opinion, 
without any specific rationale, to the effect that the low back 
disability is etiologically related to the left sciatica.  
However, the file was returned for explanation, and an opinion by 
another VA examiner in November 2006 was to the effect that, 
given the records in this case, and the nature of the purported 
injection, etc., the pain he developed in 1980 as a result of the 
injection was not at least as likely as not related to his lower 
lumbar back pain.  That examiner noted that there was no problem 
with a lumbar disc in 1980, when the pain was in the left 
sacroiliac joint and left buttock; and his pain in 1995 was 
documented as being related to the disc problems.  Interim 
clinical findings had been negative, and did not suggest lumbar 
disc problems.

In March 2008, the Board forwarded the case to a medical expert 
for an opinion as to a possible etiological relationship between 
the disability manifested following the injection in service and 
the disc disease and other low back problems now demonstrated.  
The April 2008 response, of which the Veteran received a copy, 
consisted of a conclusory one sentence response to the effect 
that it is more likely than not that his low back disability was 
secondary to his left sciatica; it was accompanied by general 
treatise materials on sciatica.  The Board twice more sent the 
case back to the same reviewer for a discussion of the pertinent 
facts of this case, and for an opinion which analyzed the basis 
for the opinion.

The addendum by the orthopedic surgeon dated in October 2008, 
after reviewing the entire file and citing pertinent data, was, 
in pertinent part, to the effect that on review of the record 
there was: 

no documented evidence (physical and X-ray) that the 
patient had any baseline spine disease in 1980 which 
was progress by his buttock injection.  According to 
literature intramuscular injection leading to spine 
degenerative disease is highly unlikely, while spine 
degenerative disease can lead to sciatica.  I believe 
it is unlikely that the patient's intramuscular 
injection had caused or aggravated his degenerative 
spine disease. 

In March 2009, noting that the above opinion was productive with 
regard to some questions but not others, the Board returned the 
case for further discussion.  That addendum, dated May 2009, 
again did not address all issues at hand but rather aggravation 
of low back problems by left sciatic, again without supportive 
rationale.  The Board also noted that the opinions given were 
inherently contradictory.

The case was sent by the Board to another specialist to address 
the pertinent issues in a comprehensive manner.  That review was 
undertaken in November 2009, and the complete report is of 
record.  Having reviewed the file en toto, the orthopedic 
surgical expert concluded, with lengthy discussion of the 
history, that he could categorically state that it is highly 
unlikely that the Veteran's currently claimed low back disability 
was caused by his service-connected left leg sciatica.  In 
addition, the expert reviewer said it is absolutely highly 
unlikely that the currently claimed low back disability has been 
aggravated by the service-connected left leg sciatica. 

In assessing the Veteran's claim in this case, the Board notes 
that he has opined that his symptoms have been the same since the 
injection in service, and therefore secondary service connection 
is in order for his current low back disability.  Even as a lay 
person, he is entitled to make such an observation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Such an observation, 
however, is not the same as a qualified expert opinion as to 
causation (or aggravation) for the actual low back disability now 
demonstrated.  The Veteran is also entitled to make observations 
as to his symptoms, but is not qualified to render either a 
diagnosis or provide a nexus opinion.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has 
held that, in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such as a 
diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

The fact that the Veteran had an "injection" incident in 
service which may well have caused some minor radiculopathy into 
one leg has already been conceded (and service connection 
granted).  However, there have long been no demonstrated 
significant residuals, and a noncompensable rating has been 
assigned for years.  More important, there is an absence of 
documented degenerative changes involving the low back in service 
or for some years thereafter.  And, after relatively recent 
deterioration of his disc disease and surgery, he has indeed 
developed radiculopathy secondary to his low back problems.  
These are only coincidentally into the same leg as his earlier 
symptoms, not necessarily related thereto.  In that regard, there 
is repeated medical authority to conclude that there is no such 
relationship.  

While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that he 
has experienced continuous symptomatology since active service, 
while competent, are not persuasive or credible.  And, in fact, 
symptoms in a given area may be due to a variety of causes, which 
is herein the clearly the case.  The distinction as to what 
caused which "segment" of the radicular symptoms in this case 
is the ultimate issue at hand, and must be addressed by medical 
authority competent to render such opinion.  In that regard, 
herein the opinions have been rendered and are quite unequivocal.

Thus, with regard to the relationship of any of the current back 
problems to service or any incident therein, the evidence 
preponderates against the claim, and a reasonable doubt has not 
been raised which can be resolved in the Veteran's favor.  
Service connection for a low back disability characterized as 
degenerative disc disease of L-4/L-5, L-5/S-1, including as 
secondary to service-connected left sciatica, on a causation or 
aggravation basis,therefore must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disability characterized as 
degenerative disc disease of L-4/L-5, L-5/S-1, including as 
secondary to service-connected left sciatica, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


